ON RETURN TO REMAND
MONTIEL, Judge.
On June 12,1992, this court remanded this cause to the circuit court with directions that the State respond to the allegations raised in the appellant’s Rule 32 petition. Gay v. State, 624 So.2d 1389 (Ala.Crim.App.1992) (Bowen, J., and Taylor, J., dissenting). The record on return to remand shows no evidence that the State has complied with this court’s directions and, therefore, this cause is remanded to the circuit court with directions *1391that the state respond to the allegations raised in the appellant’s Rule 32 petition.
Remanded with directions. 
PATTERSON and McMILLAN, JJ., concur.
BOWEN, P.J., and TAYLOR, J., adhere to original dissents.